COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-428-CV



SHAWNA MERCER, INDIVIDUALLY 	APPELLANT

AND AS REPRESENTATIVE OF THE 

ESTATE OF BENNIE MERCER, 

DECEASED, AND AS NATURAL 

MOTHER AND NEXT FRIEND OF 

MELISSA MERCER, A MINOR CHILD
 



V.



RICHARD SCHERIGER
	APPELLEE

 
 

----------

FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Agreed Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.1(a)(2), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.
  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM



PANEL:  WALKER, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  February 4, 2010

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.